Exhibit 15.1 Securities and Exchange Commission treet, N.E. Washington, DC 20549 To Commissioners We are aware that our report dated August 6, 2015 on our review of interim financial information of Petróleo Brasileiro S.A. – Petrobras (the “Company”), for the three and six month periods ended June 30, 2015 and 2014 and included in the Company's quarterly report on Form 6-K for the quarter ended June 30, 2015 is incorporated by reference in the Registration Statement on Form F-3 of the Company, dated August 28, 2015. Very truly yours, /s/ Marcos Donizete Panassol Marcos Donizete Panassol Engagement Leader PricewaterhouseCoopers Rio de Janeiro - Brazil August 28, 2015
